DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application
This office Action is in response to Applicant's Application filled on 12/16/2020. Claims 21-31 are pending for this examination. 


Oath/Declaration
The oath or declaration filed on 09/30/2020 is acceptable.

Information Disclosure Statement




Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a spacer formed adjacent to a sidewall of the select gate, and between the sidewall of the select gate and a top surface of the memory gate.” Claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-22, 25, 28 and 29-30 are rejected under 35 U.S.C. 102(b) as being anticipated by SHIMAMOTO et al (US 2008/0029805; hereafter SHIMAMOTO).

Regarding claim 21, SHIMAMOTO discloses a semiconductor device, comprising:
 a channel ( Fig 1, channel region 10a) formed in a substrate ( Fig 1, substrate 1); a memory gate ( Fig 1, element MG, Para [ 0143]) on a charge storage structure ( Fig 1,  lower region 21, Para [ 0144])  having a charge storage layer  ( Fig 1,   horizontal region 21b) disposed over a first portion of the channel ( Fig 1, channel region 10a); 
a select gate ( element SG, Para [ 0149]) on a gate dielectric ( element 17, Para [ 0093]) on a surface of the substrate ( 1) over a second portion of the channel  ( Fig 1, channel region 10a); and
 a dielectric structure (vertical region 21) between the memory gate ( Fig 1, element MG) and the select gate ( element SG), the dielectric structure ( 21) comprising multiple 

Regarding claim 22, SHIMAMOTO discloses the semiconductor device of claim 21, SHIMAMOTO further discloses wherein the second dielectric layer comprises an L-shaped dielectric layer (ONO layer, 21c) including a first portion on the nitride dielectric layer (21b) parallel to the sidewall of the memory gate (MG) and a second portion on the surface of the substrate (substrate 1) over the second portion of the channel (Fig 1, channel region 10a).  

Regarding claim 25,  SHIMAMOTO discloses the semiconductor device of claim 21, SHIMAMOTO further discloses wherein the select gate (SG) includes a top surface proximal to the memory gate (MG) that is higher  than a top surface of the memory gate ( right surface MG).  

Regarding claim 28, SHIMAMOTO discloses the semiconductor device of claim 21, SHIMAMOTO further discloses further comprising forming a first self-aligned silicide (SALICIDE) on a top surface (element 39, Para [ 0116]) of the memory gate (MG) and a second SALICIDE ( element 39, Para [ 0116]) on a top surface of the select gate (SG).  

Regarding claim 29, SHIMAMOTO discloses the semiconductor device of claim 21, SHIMAMOTO further discloses wherein the charge storage layer includes a silicon rich nitride layer (element 21b, Para [0100]).  

Regarding claim 30, SHIMAMOTO discloses the semiconductor device of claim 21, wherein the charge storage structure includes a polysilicon floating gate layer (MG includes poly-crystalline silicon, Para [0171]).  


Allowable Subject Matter

Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898